           Case 4:19-cv-00872-HSG Document 215 Filed 09/30/19 Page 1 of 4



     JAMES M. BURNHAM
 1
     Deputy Assistant Attorney General
 2   ALEXANDER K. HAAS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
 7   LESLIE COOPER VIGEN
     RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants
13
                                 UNITED STATES DISTRICT COURT
14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
15
16
      STATE OF CALIFORNIA, et al.,
17
                            Plaintiffs,                                   No. 4:19-cv-00872-HSG
18                                                                        No. 4:19-cv-00892-HSG
               v.
19
      DONALD J. TRUMP, et al.,
20                                                                        NOTICE REGARDING FUNDING
                            Defendants.                                   OF BORDER BARRIER
21                                                                        PROJECTS PURSUANT TO 10
22                                                                        U.S.C. § 284 IN FISCAL YEAR 2020

23
      SIERRA CLUB, et al.,
24
                            Plaintiffs,
25
26             v.

27    DONALD J. TRUMP, et al.,

28                          Defendants.


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG –Notice re § 284 Projects in FY 2020
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Notice re § 284 Projects in FY 2020
           Case 4:19-cv-00872-HSG Document 215 Filed 09/30/19 Page 2 of 4




 1           Defendants hereby notify the Court and parties in the above-captioned cases that the
 2   Department of Defense (DoD) has approved making additional appropriated funds available for
 3   use on the existing border barrier projects undertaken pursuant to 10 U.S.C. § 284.
 4           As explained in Defendants’ prior submissions in these cases, in fiscal year 2019 DoD
 5   authorized $2.5 billion in border barrier construction support to the Department of Homeland
 6   Security under 10 U.S.C. § 284(b)(7). See, e.g., Third Declaration of Kenneth P. Rapuano ¶ 3
 7   (May 15, 2019) (ECF No. 151-2 in 19-cv-872; ECF No. 131-2 in 19-cv-892). The funding for
 8   these projects was provided using DoD’s general transfer authority under § 8005 of the DoD
 9   Appropriations Act, 2019 (Pub. L. 115-235), and § 1001 of the John S. McCain National Defense
10   Authorization Act for Fiscal Year 2019 (NDAA) (Pub. L. 115-232), as well as DoD’s special
11   transfer authority under § 9002 of the DoD Appropriations Act and § 1512 of the NDAA. See
12   Declaration of Kenneth P. Rapuano ¶ 5 (April 25, 2019) (ECF No. 89-10 in 19-cv-872; ECF No.
13   64-8 in 19-cv-892); Second Declaration of Kenneth P. Rapuano ¶ 7 (May 13, 2019) (ECF No. 143-
14   1 in 19-cv-872; ECF No. 118-1 in 19-cv-892); Third Rapuano Decl. ¶ 4. None of these funds were
15   drawn from direct appropriations to the counter-narcotics support line of the Drug Interdiction and
16   Counter-Drug Activities, Defense, account (counter-narcotics account). See Defs.’ Response to
17   the Court’s May 13, 2019 Order at 4 (ECF No. 151 in 19-cv-00872; ECF No. 131 in 19-cv-892);
18   see also Sierra Club v. Trump, 379 F. Supp. 3d 883, 918 n.17 (N.D. Cal. 2019).
19           In fiscal year 2020, which begins on October 1, 2019, the U.S. Army Corps of Engineers
20   (USACE) requires up to $90 million in fiscal year 2020 funds from the counter-narcotics account
21   to cover its operating costs, such as labor and travel costs, for the oversight and management of
22   the § 284 construction contracts during fiscal year 2020. See Sixth Declaration of Kenneth P.
23   Rapuano ¶¶ 3-4 (Sept. 30, 2019) (attached as Exhibit 1).1 In fiscal year 2019, these operating costs
24   were funded by the $2.5 billion transferred to the counter-narcotics account. Id. ¶ 5. In fiscal
25   year 2020, these costs will be covered by funds appropriated to the counter-narcotics account. Id.

26
27           1
             On September 27, 2019, the President signed into law H.R. 4378, the “Continuing
     Appropriations Act, 2020, and Health Extenders Act of 2019,” which provides fiscal year 2020
28
     appropriations to federal agencies through November 21, 2019.

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG –Notice re § 284 Projects in FY 2020
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Notice re § 284 Projects in FY 2020
                                                                  1
           Case 4:19-cv-00872-HSG Document 215 Filed 09/30/19 Page 3 of 4




 1   The funds will be disbursed to USACE in increments, subject to the availability of funds, as needed
 2   over the course of the fiscal year. Id. ¶ 4. The first increment of up to $12 million will be available
 3   for USACE’s use beginning on October 7, 2019. Id.
 4           Additionally, DoD is making available $129.085 million of expiring fiscal year 2019 funds
 5   from the counter-narcotics account to address any unanticipated, within-scope contract costs
 6   associated with fiscal year 2019 counter-narcotics projects, including the § 284 construction
 7   contracts. Id. ¶¶ 4, 7. The Military Departments returned $129.085 million to the counter-
 8   narcotics account at the end of fiscal year 2019 because they determined those funds to be excess
 9   to need in fiscal year 2019. Id. ¶ 7. None of the excess fiscal year 2019 funds made available for
10   contingency costs will be obligated unless (1) a contractor first makes a request for equitable
11   adjustment, or the government identifies the need for an adjustment and makes a request for
12   proposal to address that need, due to an unanticipated additional expense in performing the
13   contract; (2) the contracting officer determines that the expense constitutes an antecedent liability
14   under the terms of the contract (e.g., changed site condition); and (3) the relevant official approves
15   an upward obligation adjustment for the contract. Id. ¶ 8. USACE does not anticipate using any
16   of these funds for upward obligation adjustments on the existing § 284 contracts before October
17   7, 2019. Id.
18           For both the operating costs and contingency costs, the additional amounts of appropriated
19   funds made available will not be used for any additional border barrier projects or to expand the
20   scope of any existing projects. Id. ¶ 3. Further, funds for the Drug Demand Reduction program,
21   the National Guard Counter-drug program, or the National Guard Counter-drug Schools program
22   were not made available for these costs. Id. ¶¶ 6, 9.
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG –Notice re § 284 Projects in FY 2020
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Notice re § 284 Projects in FY 2020
                                                                  2
           Case 4:19-cv-00872-HSG Document 215 Filed 09/30/19 Page 4 of 4




 1   DATE: September 30, 2019                                      Respectfully submitted,
 2                                                                 JAMES M. BURNHAM
 3                                                                 Deputy Assistant Attorney General

 4                                                                 ALEXANDER K. HAAS
                                                                   Director, Federal Programs Branch
 5
 6                                                                 ANTHONY J. COPPOLINO
                                                                   Deputy Director, Federal Programs Branch
 7
                                                                   /s/ Andrew I. Warden
 8                                                                 ANDREW I. WARDEN (IN #23840-49)
 9                                                                 Senior Trial Counsel
                                                                   U.S. Department of Justice
10                                                                 Civil Division, Federal Programs Branch
                                                                   1100 L Street, NW
11                                                                 Washington, D.C. 20530
12                                                                 Tel.: (202) 616-5084
                                                                   Fax: (202) 616-8470
13
                                                                   Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG –Notice re § 284 Projects in FY 2020
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Notice re § 284 Projects in FY 2020
                                                                  3
